UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche European Equity Fund Contents 3 Letter to Shareholders 4 Portfolio Management Team 4 Portfolio Summary 7 Investment Portfolio 12 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements 32 Information About Your Fund's Expenses 34 Advisory Agreement Board Considerations and Fee Evaluation 37 Account Management Resources 39 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks may decline in value. Any fund that focuses in a particular segment of the market or region of the world will generally be more volatile than a fund that invests more broadly. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund’s use of forward currency contracts may not be successful in hedging currency exchange rates changes and could eliminate some or all of the benefit of an increase in the value of a foreign currency versus the US dollar. The fund may lend securities to approved institutions. Please read the prospectus for more information. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Team Britta Weidenbach, CFA, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Head of European Large Cap Equities: Frankfurt. — Joined Deutsche Asset & Wealth Management in 1999. — Master’s Degree in Economics (Diplom-Volkswirtin), University of Konstanz. Mark Schumann, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Portfolio Manager — European Large Cap Equity: Frankfurt. — Joined Deutsche Asset & Wealth Management in 2003. — Master’s Degree in Finance, University of St. Gallen (HSG), Switzerland. Gerd Kirsten, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Senior Portfolio Manager — European Equities: Frankfurt. — Joined Deutsche Asset & Wealth Management in 2009. — Diplom-Kaufmann in banking, Technical University of Berlin; MBA, Columbia University. Christian Reuter, CEFA,Vice President Portfolio Manager of the fund. Began managing the fund in 2014. — Portfolio Manager — European Equities: Frankfurt. — Joined Deutsche Asset & Wealth Management in 1999. — Master’s Degree in Economics and Business Administration, University of Augsburg; Certified European Financial Analyst (CEFA). Portfolio Summary (Unaudited) Ten Largest Common Stocks at February 28, 2015 (25.6% of Net Assets) Country Percent 1. Anheuser-Busch InBev NV Beer brewing company Belgium 3.5% 2. Novartis AG Manufacturer of pharmaceutical and consumer health care products Switzerland 3.4% 3. Deutsche Telekom AG Offers fixed-line and mobile telephone and information technology services for businesses Germany 3.0% 4. Daimler AG Worldwide designer, manufacturer and marketer of automotive products Germany 2.4% 5. Orange SA Provides telecommunication services to residential and commercial customers France 2.3% 6. Compass Group PLC Provides catering and support services in countries throughout the world United Kingdom 2.3% 7. Reckitt Benckiser Group PLC Manufactures and distributes a wide range of household, toiletry, pharmaceutical and food products on a global basis United Kingdom 2.3% 8. Vodafone Group PLC Mobile telecommunications company providing a range of services, including voice and data communications United Kingdom 2.2% 9. Ferrovial SA Infrastructure operator and industrial company Spain 2.2% 10. Roche Holding AG Developer of pharmaceutical and diagnostic products Switzerland 2.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 7. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 37 for contact information. Investment Portfolio as of February 28, 2015 (Unaudited) Shares Value ($) Common Stocks 88.6% Belgium 4.9% Anheuser-Busch InBev NV KBC Groep NV* (Cost $254,173) Denmark 1.1% Novo Nordisk A/S ''B" (Cost $59,835) Finland 1.9% Sampo Oyj "A" Stora Enso Oyj "R" (Cost $103,746) France 13.3% BNP Paribas SA Essilor International SA GDF Suez Kering L'Oreal SA Orange SA Renault SA Societe Generale SA Vinci SA Zodiac Aerospace (Cost $775,181) Germany 19.2% Allianz SE (Registered) BASF SE Bayer AG (Registered) Daimler AG (Registered) Deutsche Bank AG (Registered) (a) Deutsche Post AG (Registered) Deutsche Telekom AG (Registered) Fresenius SE & Co. KGaA GEA Group AG HeidelbergCement AG Linde AG Merck KGaA Siemens AG (Registered) United Internet AG (Registered) (Cost $1,043,808) Ireland 1.3% Experian PLC (b) (Cost $70,264) Italy 4.0% Enel SpA Intesa Sanpaolo SpA Luxottica Group SpA (Cost $217,095) Luxembourg 0.9% SES SA (Cost $52,028) Netherlands 5.1% ASML Holding NV ING Groep NV (CVA)* Royal Dutch Shell PLC "A" (b) (Cost $300,978) Norway 2.4% DNB ASA Telenor ASA (Cost $154,156) Spain 8.6% Banco Santander SA Bankinter SA Ferrovial SA Gamesa Corp. Tecnologica SA* Inditex SA Repsol SA (Cost $506,616) Sweden 0.9% Skandinaviska Enskilda Banken AB "A" (Cost $49,960) Switzerland 8.2% Dufry AG (Registered)* Kuehne + Nagel International AG (Registered) Nestle SA (Registered) Novartis AG (Registered) Roche Holding AG (Genusschein) (Cost $473,544) United Kingdom 16.8% Babcock International Group PLC BHP Billiton PLC British Land Co. PLC (REIT) Burberry Group PLC Compass Group PLC GKN PLC Lloyds Banking Group PLC* Next PLC Reckitt Benckiser Group PLC Rio Tinto PLC Vodafone Group PLC Whitbread PLC (Cost $953,283) Total Common Stocks (Cost $5,014,667) Preferred Stocks 2.1% Germany Henkel AG & Co. KGaA Volkswagen AG Total Preferred Stocks (Cost $114,394) Cash Equivalents 5.9% Central Cash Management Fund, 0.06% (c) (Cost $352,006) % of Net Assets Value ($) Total Investment Portfolio (Cost $5,481,067)† Other Assets and Liabilities, Net Net Assets * Non-income producing security. † The cost for federal income tax purposes was $5,481,067. At February 28, 2015, net unrealized appreciation for all securities based on tax cost was $251,289. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $330,900 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $79,611. (a) Affiliated issuer. (b) Listed on the London Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. CVA: Certificaten Van Aandelen (Certificate of Stock) REIT: Real Estate Investment Trust At February 28, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Euro Stoxx 50 Index EUR 3/20/2015 6 At February 28, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 3/31/2015 Merrill Lynch & Co., Inc. USD GBP 4/10/2015 Brown Brothers Harriman & Co. EUR USD 4/10/2015 Brown Brothers Harriman & Co. Total unrealized appreciation Currency Abbreviations EUR Euro GBP British Pound USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and foreign forward currency contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Belgium $
